                                                                                              FILED
                                                                                     2021 Jun-30 AM 09:41
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 JOSHUA KILGRO,                              )
                                             )
       Petitioner,                           )
                                             )
 v.                                          )   Case No. 5:19-cv-01775-CLM-JHE
                                             )
 L. JAMES WEIL, JR. et al.,                  )
                                             )
       Respondents.                          )

                            MEMORANDUM OPINION

      The magistrate judge entered a report on June 1, 2021, recommending that the

court DENY Joshua Kilgro’s petition for a writ of habeas corpus brought pursuant

to 28 U.S.C. 2241. (Doc. 10). Although the magistrate judge advised the parties of

their right to file specific written objections within 14 days, the court has not received

objections.

      Having carefully reviewed and considered the materials in the court file,

including the report and recommendation, the court ADOPTS the magistrate judge’s

report and ACCEPTS his recommendation. Kilgro’s petition for a writ of habeas

corpus is DENIED, and the Respondents’ motion for summary judgment is

GRANTED. By separate order, the court will dismiss this action.
DONE on June 30, 2021.


                         _________________________________
                         COREY L. MAZE
                         UNITED STATES DISTRICT JUDGE
